  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHEKELA JONES FIELDER,     )
                           )
     Plaintiff,            )
                           )
     v.                    )        CIVIL ACTION NO.
                           )          2:19cv186-MHT
LEE STAFFING, INC., d/b/a )                (WO)
Allegiance Staffing, and   )
ITHAKA HOSPITALITY         )
PARTNERS AUBURN HUMAN      )
RESOURCES, LLC, d/b/a The )
Hotel at Auburn University )
And Dixon Conference       )
Center,                    )
                           )
     Defendants.           )


                         JUDGMENT

    In accordance with the opinion entered this date,

it is the ORDER, JUDGMENT, and DECREE of the court that

the motions to dismiss, motion to stay, and motions to

compel arbitration (doc. nos. 21 and 25) are granted to

the following extent:

    (1) All of plaintiff Shekela Jones Fielder’s claims

against   Lee   Staffing,   Inc.,   doing   business   as
Allegiance Staffing are stayed in this court.                         Those

claims shall proceed to arbitration.

    (2) All plaintiff Fielder’s claims against Ithaka

Hospitality Partners Auburn Human Resources, LLC, doing

business as The Hotel at Auburn University and Dixon

Conference     Center       shall     proceed       to     arbitration,

including    the   threshold        issue   of   whether        plaintiff

Fielder’s    claims   are    arbitrable.         If      the   arbitrator

determines    that    plaintiff       Fielder’s       claims     are   not

arbitrable,    plaintiff      Fielder       shall     file     with     the

court, within 14 days of the arbitrator’s decision, a

notice of the decision, and plaintiff Fielder may then

return this court and pursue her claims here.

    This case is closed administratively in this court.

    DONE, this the 27th day of November, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
